Case 1:21-cv-00422-RLY-TAB Document 1 Filed 10/30/18 Page 1 of 4 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ARIZONA

 IN RE BARD IVC FILTERS PRODUCTS                    No. 2:15-MD-02641- DGC
 LIABILITY LITIGATION




       Plaintiff(s) named below, for their Complaint against Defendants named below,
incorporate the Master Complaint for Damages in MDL 2641 by reference (Doc.364).
Plaintiff(s) further show the Court as follows:

       1.      Plaintiff/Deceased Party:
               Morris D. Zigler


       2.                                                     other party making loss of
               consortium claim:
               N/A

       3.      Other Plaintiff and capacity (i.e., administrator, executor, guardian,
               conservator):
               N/A

       4.
               at the time of implant:
               Indiana

       5.
               at the time of injury:
               Indiana
Case 1:21-cv-00422-RLY-TAB Document 1 Filed 10/30/18 Page 2 of 4 PageID #: 2




     6.                                    more than one Plaintiff] of residence:

            Indiana

     7.     District Court and Division in which venue would be proper absent direct
           filing:
            Indiana Southern District Court

     8.     Defendants (check Defendants against whom Complaint is made):
                     C.R. Bard Inc.

                     Bard Peripheral Vascular, Inc.


     9.     Basis of Jurisdiction:
                     Diversity of Citizenship
                     Other:

           a.        Other allegations of jurisdiction and venue not expressed in Master
                     Complaint:




     10.
           claim (Check applicable Inferior Vena Cava Filter(s)):
                     Recovery® Vena Cava Filter

                     G2® Vena Cava Filter
                     G2® Express Vena Cava Filter

                     G2® X Vena Cava Filter

                     Eclipse® Vena Cava Filter

                     Meridian® Vena Cava Filter

                     Denali® Vena Cava Filter
Case 1:21-cv-00422-RLY-TAB Document 1 Filed 10/30/18 Page 3 of 4 PageID #: 3




                   Other:

     11.    Date of Implantation as to each product:

            12/16/2009



     12.    Counts in the Master Complaint brought by Plaintiff(s):
                   Count I:      Strict Products Liability   Manufacturing Defect

                   Count II:     Strict Products Liability Information Defect (Failure to
                                 Warn)
                   Count III:    Strict Products Liability Design Defect
                   Count IV:     Negligence Design

                   Count V:      Negligence Manufacture

                   Count VI:     Negligence Failure to Recall/Retrofit

                   Count VII:    Negligence Failure to Warn

                   Count VIII:   Negligent Misrepresentation

                   Count IX:     Negligence
                   Count X:      Breach of Express Warranty

                   Count XI:     Breach of Implied Warranty

                   Count XII:    Fraudulent Misrepresentation
                   Count XIII:   Fraudulent Concealment
                   Count XIV:    Violations of Applicable Indiana                   (insert
                                 state) Law Prohibiting Consumer Fraud and Unfair and
                                 Deceptive Trade Practices
                   Count XV:     Loss of Consortium

                   Count XVI:    Wrongful Death
                   Count XVII: Survival

                   Punitive Damages
Case 1:21-cv-00422-RLY-TAB Document 1 Filed 10/30/18 Page 4 of 4 PageID #: 4




                       Other(s):                                       (please state the facts

                                      supporting this Count in the space immediately below)




       13.     Jury Trial demanded for all issues so triable?
                       Yes

                       No


       RESPECTFULLY SUBMITTED this 30                   day of October             , 2018.


                                            By:

                                                  Texas Bar No. 24041426
                                                  mccarley@fnlawfirm.com

                                                  Texas Bar No. 24094382
                                                  California Bar No. 225435
                                                  afurness@fnlawfirm.com

                                                  4925 Greenville Avenue, Suite 715
                                                  Dallas, Texas 75206
                                                  Tel. (214) 890-0711
                                                  Fax (214) 890-0712


       I hereby certify that on this 30    day of October              , 2018, I electronically
transmitted the attached document to the            Office using the CM/ECF System for filing
and transmittal of a Notice of Electronic Filing.

                                                  /s/
